Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The previous restriction and 103 rejections have been overcome by the amendment supported by the original claims.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-7 and 9-14 is(are) allowable over the closest prior art: Horikoshi et al. (US 20040254258) in view of Amagai et al. (US 5807975).
As to claims 1-7 and 9-14, Horikoshi (abs., claims, 1, 22, 31, 82, 88-89, 94-96) discloses an optical material composition cured for producing lens comprising 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
that embraces the claimed formula 2, sulfur, 2,5-bis(mercaptomethyl)-1,4-dithiane (a polythiol), and 1,2,3,4,5-pentathiepane.
Horikoshi is silent on the claimed formula 1.
In the same area of endeavor of producing optical lens, Amagai (1:5-15, 2:55-65, 12:1-15, 4:25-50, 3:25-45, 6:25-50, 12:1-25, ex8, claims) comprising polymercaptans and 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 that meet the claimed formula 2 and

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 that meet the claimed formula 1, 

Horikoshi and Amagai are silent on the claimed ranges of claims 1 and 13-14.
Therefore, claims 1-7 and 9-14 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766